 

Exhibit 10.2

THIRD AMENDMENT TO LEASE

THIS THIRD  AMENDMENT (this “Amendment”) is made and entered into as of July 21,
2015, by  and  between PR 701  GATEWAY, LLC,  a
Delaware  limited  liability  company  (“Landlord”),  and PUMA BIOTECHNOLOGY,
INC., a Delaware corporation (“Tenant”).

RECITALS

A.

Landlord  (as  successor  in  interest  to  DFW III GATEWAY, LLC,  a  Delaware  
limited  liability company)  and  Tenant  are parties  to that certain Office
Lease  dated May  16, 2012  (the “Original Lease”),
which  Original  Lease  has  been previously  amended  by that
certain  First  Amendment  to Lease dated as of May 19, 2014 (“First Amendment”)
and that certain Second Amendment  to Lease dated as of June 10, 2014
(collectively, the “Lease”).  Pursuant to the Lease, Landlord  has leased to
Tenant space currently containing  approximately  16,712 rentable square feet
(the “Original Leased Premises”) described  as Suite Nos. 250 and 275 on the
second (2nd) floor of the building located at 70 l Gateway Boulevard, South San
Francisco, California  (the “Building”).

B.

Tenant and Landlord agree to relocate Tenant from the Original Leased Premises
to approximately 29,470 rentable square feet of space described as the entire
fifth (5th) floor of the Building and shown on Exhibit A attached hereto (the
“Substitution Space”).

C.

The Lease by its terms shall expire on October 31, 2021 (“Prior Termination
Date”), and the parties desire to extend the Term, all on the following terms
and conditions.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:

1.

Substitution.

 

1.1

Effective as of the Substitution Effective Date (hereinafter defined), the
Substitution Space is substituted  for the Original  Leased  Premises  and,
from  and after the Substitution Effective Date, the Premises, as defined in the
Lease, shall be deemed to mean the Substitution  Space containing  approximately
29,470  rentable  square  feet and described  as the entire fifth (5th) floor of
the Building.

 

1.2

The Term for the Substitution Space shall commence on the
Substitution  Effective Date and, unless  sooner  terminated
pursuant  to  the  terms  of  the  Lease,  shall  end  on  the  Extended
Termination  Date (as hereinafter  defined).  The Substitution Space is subject
to all the terms and conditions of the Lease except as expressly modified herein
and except that Tenant shall not be entitled to receive any allowances,
abatements  or other financial concessions granted with respect to the
Original  Leased Premises  unless such concessions are expressly provided for
herein with respect to the Substitution  Space.   Effective  as of the
Substitution  Effective Date, the Lease shall be terminated with respect to the
Original Leased Premises, and, unless otherwise  specified  in this Amendment,
“Premises”, as defined  in  the  Lease  and  as used herein, shall mean the
Substitution  Space.  Tenant shall vacate the Original Leased Premises as of the
Substitution Effective Date (such date that Tenant is required to vacate the
Original Leased Premises   being referred  to  herein  as  the  “Original Leased
Premises Vacation Date”) and return the same to Landlord in “broom clean”
condition and otherwise in accordance with the terms and conditions of the
Lease.

2.

Substitution Effective Date.

 

2.1

The “Substitution  Effective  Date” shall be the earlier to  occur of (i)
ninety  (90) days following the  Substitution Space  Delivery
Date  (defined  below),  or (ii)  upon  Tenant's occupancy of the Substitution
Space for the purpose of conducting business therein.

 

2.2

The “Substitution Space Delivery Date” shall be the date which Landlord delivers
the Substitution Space to Tenant, which is anticipated to be January 1,
2016.     The Substitution Space Delivery Date shall be delayed to the extent
that Landlord fails to deliver possession of the Substitution Space as a result
of holding over by prior occupants. Any such delay in the Substitution Space
Delivery Date shall not subject Landlord to any liability for any loss or damage
resulting therefrom.

1

 

--------------------------------------------------------------------------------

 

 

2.3

Upon Landlord's request, Tenant shall execute and return to Landlord, within
five (5) days after receipt thereof by Tenant, a Substitution Effective Date
Memorandum, in the form of Exhibit C attached hereto, but Tenant's failure or
refusal to do so shall not negate Tenant's acceptance of the Substitution Space
or affect determination of the Substitution  Effective Date. 

3.

Extension.   The Term of the Lease is extended through the last day of the one
hundred twentieth (120th) full calendar month following the Substitution
Effective Date (“Extended Termination Date”), unless sooner terminated in
accordance with the terms of the Lease. That portion of the Term commencing the
day immediately following the Prior Termination Date (“Extension Date”) and
ending on the Extended Termination Date shall be referred to herein as the
“Extended Term”.

4.

Minimum Monthly Rent.  As of the Substitution Effective Date, the schedule of
Minimum Monthly Rent payable with respect to the Substitution Space during the
remainder of the current Term and the Extended Term is the following:

 

Period (following the Substitution Effective Date)

 

Rentable Square Footage

 

 

Monthly Rate Per Square Foot

 

 

Minimum

Monthly Rent

 

Substitution Effective Date- Month 12

 

29,470

 

$

3.45

 

$

101,671.50

 

Month 13 - Month 24

 

29,470

 

$

3.55

 

$

104,618.50

 

Month 25 - Month 36

 

29,470

 

$

3.66

 

$

107,860.20

 

Month 37- Month 48

 

29,470

 

$

3.77

 

$

111,101.90

 

Month 49 - Month 60

 

29,470

 

$

3.88

 

$

114,343.60

 

Month 61 - Month 72

 

29,470

 

$

4.00

 

$

117,880.00

 

Month 73 – Month 84

 

29,470

 

$

4.12

 

$

121,416.40

 

Month 85 - Month 96

 

29,470

 

$

4.24

 

$

124,952.80

 

Month 97 - Month 108

 

29,470

 

$

4.37

 

$

128,783.90

 

Month 109 - Month 120

 

29,470

 

$

4.50

 

$

132,615.00

 

 

All such Minimum Monthly Rent shall be payable by Tenant in accordance with the
terms of the Lease, as amended  hereby; provided that concurrently  with
Tenant's execution and delivery  of this Amendment  to Landlord,  Tenant  shall
pay to Landlord  the  Minimum  Monthly  Rent with respect  to  the  Substitution
Space  (the “Prepaid  Rent”)  payable  for  the  fifth (5th) full  calendar
month  following the  Substitution Effective Date.  Notwithstanding anything
in  the  Lease, as amended  hereby, to the contrary, so long as Tenant  is not
in default  under  the Lease,  as amended hereby,  Tenant  shall  be
entitled  to an abatement of Minimum  Monthly  Rent  with respect  to the
Substitution Space  in  the  monthly  amount of $101,671.50 for the first four
(4)  full  calendar months  following the  Substitution Effective Date.  The
maximum  total amount of Minimum Monthly Rent abated with respect to
the  Substitution Space  in  accordance with  the  foregoing
shall  equal  $406,686.00 (the “Abated  Minimum  Monthly  Rent”).  If Tenant
defaults under the Lease, as amended hereby, at any time during the Term (as
extended) and fails to cure such default within any applicable cure period under
the Lease, then all Abated Minimum Monthly Rent shall immediately become due and
payable.  Only Minimum Monthly  Rent shall  be abated pursuant  to this
Section,  as more particularly described herein, and all other  rent and other
costs and charges  specified  in the Lease,  as amended  hereby, shall  remain
as due and payable  pursuant to the provisions  of the Lease,  as
amended  hereby.

5.

Letter of Credit.   Landlord is currently holding the sum of $150,000.00 (the
“Existing Security Deposit”) as a security deposit pursuant to the terms of the
Lease.  Concurrent with Tenant's execution and delivery of this Amendment
to  Landlord,  and in  addition  to  the Existing  Security  Deposit, Tenant
shall deliver to Landlord, as collateral for the full performance by Tenant of
all of its obligations under the Lease, as amended hereby, and for all losses
and damages Landlord may suffer as a result  of Tenant's failure  to
comply  with  one or more  provisions of the Lease, as  amended hereby,
including, but not limited to, any post lease termination damages under Section
1951.2 of the California Civil Code, an Irrevocable Standby Letter of Credit
(the “Letter of Credit”) in the amount of One Million Four Hundred Forty-One
Thousand Three Hundred Eighty and No/Dollars ($1,441,380.00). The following
terms and conditions shall apply to the Letter of Credit:

 

5.1

The Letter of Credit shall be in favor of Landlord, shall be issued by a bank
acceptable to Landlord with a Standard & Poors rating of “A” or better, shall
comply with all of the terms and conditions of this Section 5 and shall
otherwise be in the form acceptable to Landlord.

 

5.2

The Letter  of Credit  or any replacement  Letter  of Credit shall be
irrevocable for the term thereof and shall automatically renew on a year to year
basis until a period ending not earlier than two (2) months subsequent  to the
termination  date of the Lease (the “LOC Expiration Date”) without any action
whatsoever  on the part of

 

2

--------------------------------------------------------------------------------

 

 

Landlord; provided that the issuing bank shall have the right not to renew the
Letter of Credit by giving written notice to Landlord not less than sixty (60)
days prior  to the expiration of the then current term of the Letter of Credit
that it does not intend to renew the Letter of Credit.  Tenant understands that
the election by
the  issuing  bank  not  to  renew  the  Letter  of  Credit  shall  not, in
any  event,  diminish  the obligation  of Tenant to deposit the Security
Deposit, if any, or maintain such an irrevocable Letter of Credit in favor of
Landlord through the LOC Expiration Date. 

 

5.3

Landlord, or its then authorized  representative,  upon Tenant's failure to
comply with one or more  provisions  of the Lease,  as  amended  hereby,  or as
otherwise  specifically  agreed  by Landlord  and Tenant  pursuant to the Lease
or any amendment  hereof, without prejudice to any other remedy provided in the
Lease or by applicable laws, shall have the right from time to time to make one
or more draws on the Letter of Credit and use all or part of the proceeds in
accordance with Section 5.4 below.  In addition, if Tenant  fails to furnish a
renewal  or replacement  letter  of credit complying  with  all of the
provisions  of this Section  5 at least
sixty  (60)  days  prior  to  the  stated  expiration  date  of  the  Letter  of  Credit  then  held  by
Landlord, Landlord  may draw upon such Letter of Credit and hold the proceeds
thereof (and such proceeds need not be segregated) in accordance with the terms
of this Section 5. Funds may be drawn down on the Letter of Credit upon
presentation to the issuing bank of Landlord's (or Landlord's then authorized
representative's)  certification that Landlord is entitled to such funds
pursuant to the Lease and/or any amendment to the Lease or any other agreement
between the parties pertaining the Lease, and otherwise in a form set forth in
the Letter of Credit approved by Landlord.

 

5.4

Tenant shall have the right to reduce the amount of the Letter of Credit in
accordance with this Section  5.4  if (a) Tenant  has timely  paid
all  Rent  due  under the  Lease, as amended  hereby,  during  the  twelve (12)
month period immediately preceding  the effective date of any reduction of the
Letter of Credit, and (b) Tenant either (i) delivers to
Landlord  written  documentation  reasonably  satisfactory  
evidencing  that  Tenant  has received formal written approval from the U.S.
Food and Drug Administration to market its lead drug candidate Neratinib to the
public (the “FDA Reduction Condition”); or (ii) provides to Landlord Tenant's
Financial Information (defined  below) reflecting four (4)
consecutive  quarters  of  positive  Earnings  Before  Interest,  Taxes,  Depreciation  and
Amortization  (“EBITDA”) equal  to  or  greater  than $200,000,000.00 (the
“EBITDA Reduction Condition”).  In the event that Tenant fully satisfies the
condition set forth in clause  (a)   above  (the  “General  Reduction  
Condition”)  and  the  FDA   Reduction Condition, then Tenant shall have the
right to reduce the amount of the Letter of Credit by $500,000.00 effective  as
of the third (3rd)  anniversary  of the Substitution  Effective Date (“Reduction
Effective Date”).  In addition, in the event that Tenant fully satisfies the
General  Reduction  Condition  and  the  EBITDA  Reduction  Condition, Tenant
shall have the right to reduce the amount of the Letter of Credit by
$500,000.00  effective as the  Reduction   Effective  Date.   By  
way  of  example,  if  Tenant  meets  the  General Reduction Condition and the
FDA Reduction Condition, but does not meet the EBITDA
Reduction  Condition,  Tenant  shall  have  the  right  to  reduce  the  Letter  of  Credit  by
$500,000.00 effective as the Reduction Effective Date.  However, if Tenant meets
the General Reduction Condition, the FDA Reduction Condition and the EBITDA
Reduction Condition, Tenant shall have the right to reduce the Letter of Credit
by $1,000,000.00 effective as of the Reduction Effective Date.  If Tenant does
not have the right to reduce the Letter of Credit effective as of the Reduction
Effective Date due to Tenant's failure to meet  the  General  Reduction  
Condition, the FDA Reduction Condition and/or the EBITDA Reduction Condition,
the Reduction  Effective Date shall be tolled for a period of twelve
(12)  months and Tenant shall  once again have the  right to satisfy the FDA
Reduction  Condition and/or the EBITDA Reduction Condition and reduce the Letter
of Credit as of the next succeeding anniversary of the Substitution Effective
Date; provided, however, in no event shall Tenant have the right to reduce the
Letter of Credit by more than $1,000,000.00.  If Tenant is entitled to a
reduction in the Letter of Credit, Tenant shall provide Landlord with written
notice requesting that the Letter of Credit be reduced as provided above (the
“Reduction Notice”).  If Tenant is requesting a reduction of the Letter of
Credit based on satisfaction  of the EBITDA Reduction  Condition, concurrent
with  Tenant's  delivery  of  the  Reduction   Notice,  Tenant  shall deliver to
Landlord Tenant's financial statements prepared in accordance with generally
accepted accounting principles  and  certified by  an
officer  of  Tenant  as  being  a true and  correct copy of Tenant's most recent
audited financial statements (as audited by a nationally recognized
public  accounting  firm reasonably acceptable  to  Landlord),  and  any other
financial information  requested by Landlord, evidencing Tenant's  full
satisfaction of the EBITDA Reduction Condition (“Tenant's Financial
Information”).  If Tenant provides Landlord with a Reduction Notice, and Tenant
is entitled to reduce the Letter of Credit as provided herein, any reduction in
the Letter of Credit amount shall be accomplished  by Tenant providing Landlord
with an amendment to the Letter of Credit or a substitute Letter of Credit in
the reduced amount, which substitute Letter  of Credit shall comply  with the
requirements of this Section 5.

 

5.5

Tenant acknowledges and agrees (and the Letter of Credit shall so state) that
the Letter of Credit shall be honored by the issuing bank without inquiry as to
the truth of the statements set forth in such draw request and regardless of
whether the Tenant disputes the content of such statement.  The proceeds of the
Letter of Credit shall constitute

 

3

--------------------------------------------------------------------------------

 

 

Landlord's sole and separate property (and not Tenant's property or the property
of Tenant's bankruptcy estate) and Landlord may immediately upon any draw (and
without notice to Tenant) apply or offset the proceeds of the Letter of Credit:
(a) against any rent or other amounts payable by Tenant under the Lease, as
amended hereby, that is not paid when due; (b) against all losses and damages
that Landlord has suffered or that Landlord reasonably estimates that it may
suffer as a result of Tenant's  failure to  comply with one or more  provisions
of the Lease, as amended hereby, including any damages arising under Section
1951.2 of the California Civil Code following termination of the Lease; (c)
against any  costs incurred  by Landlord in connection with the Lease (including
attorneys' fees); and (d) against any other amount that Landlord may spend or
become obligated to spend by reason of Tenant's default.  Provided Tenant has
performed all of its obligations under the Lease, as amended hereby, Landlord
agrees to pay to Tenant within sixty (60) days after the LOC Expiration Date the
amount of any proceeds of the Letter of Credit received by Landlord and not
applied as allowed above; provided, that if prior to the LOC Expiration Date a
voluntary petition is filed by Tenant or any guarantor, or an involuntary
petition is filed against Tenant or any guarantor by any of Tenant's or
guarantor's creditors, under the Federal Bankruptcy Code, then Landlord shall
not be obligated to make such payment in the amount of the unused Letter of
Credit proceeds until either all preference issues relating to payments under
the Lease have been resolved in such bankruptcy or reorganization case or such
bankruptcy or reorganization case has been dismissed, in each case pursuant to a
final court order not  subject to appeal or any stay pending appeal. 

 

5.6

If, as result of any application or use by Landlord of all or any part of the
Letter of Credit, the amount of the Letter of Credit shall be less than the
amount set forth in this Section 5, Tenant shall, within five (5) days
thereafter, provide Landlord with additional letter(s) of credit in an amount
equal to the deficiency (or a replacement letter of credit in the total amount
required pursuant to this Section 5), and any such additional (or
replacement)  letter of credit shall comply with all of the provisions of this
Section 5, and if Tenant fails to comply with the foregoing, notwithstanding
anything to the contrary contained in the  Lease, as amended hereby, the same
shall constitute an incurable Event of Default by Tenant.  Tenant further
covenants and warrants that it will neither assign nor encumber the Letter of
Credit or any part thereof and that neither Landlord nor its successors or
assigns will be bound by any such assignment, encumbrance, attempted assignment
or attempted encumbrance.

 

5.7

Landlord may, at any time and without notice to Tenant and without first
obtaining Tenant's consent thereto, transfer all or any portion of its interest
in and to the Letter of Credit to another party, person or entity, including
Landlord's mortgagee and/or to have the Letter of Credit reissued in the name of
Landlord's mortgagee.  If Landlord transfers its interest in the Building and
transfers the Letter of Credit (or any proceeds thereof then held by Landlord)
in whole or in part to the transferee, Landlord shall, without any further
agreement between the parties hereto, thereupon be released by Tenant from all
liability therefor. The provisions hereof shall apply to every transfer or
assignment of all or any part of the Letter of Credit to a new landlord.  In
connection  with  any such  transfer  of the Letter  of Credit by Landlord,
Tenant shall, at Tenant's sole cost and expense, execute and submit to the
issuer of the Letter of Credit  such  applications,  documents  and
instruments  as may be necessary to effectuate such transfer. Tenant shall be
responsible for paying the issuer's transfer and processing fees in
connection  with any transfer  of the Letter of Credit and, if
Landlord  advances any such fees (without having any obligation to do so),
Tenant shall reimburse Landlord for any such transfer or processing fees within
ten (10) days after Landlord's written request therefor.

 

5.8

If the  Letter  of Credit  expires  earlier than  the LOC  Expiration  Date,  or
the  issuing bank notifies Landlord  that it shall not renew the Letter of
Credit, Landlord shall accept a renewal thereof or substitute letter of credit
(such renewal or substitute Letter of Credit to be in effect not later than
sixty (60) days prior to the expiration thereof), irrevocable and automatically
renewable  through the LOC Expiration  Date upon the same terms as the expiring
Letter of Credit or upon such other terms as may be acceptable to
Landlord.  However, if (a) the Letter of Credit is not timely renewed, or (b) a
substitute Letter of Credit, complying with all of the terms and conditions of
this Section 5 is not timely received, Landlord may present such Letter of
Credit to the issuing bank, and the entire sum so obtained shall be paid to
Landlord, to be held by Landlord in accordance with Article 8 of the Original
Lease.  Notwithstanding the foregoing, Landlord shall be entitled to receive
from Tenant all attorneys' fees and costs incurred in connection with the review
of any proposed substitute Letter of Credit pursuant to this Section.

 

5.9

Landlord  and Tenant (a) acknowledge  and agree that in no event or circumstance
shall the Letter  of  Credit  or  any  renewal  thereof or substitute therefor
or any proceeds  thereof  be deemed to be or treated as a “security  deposit”
under any law applicable to security deposits in the commercial context
including  Section 1950.7 of the California  Civil  Code, as such section now
exist or as may be hereafter amended or succeeded (“Security Deposit Laws”), (b)
acknowledge and agree that the Letter of Credit (including
any  renewal  thereof  or substitute therefor or any proceeds thereof) is not
intended to serve as a security deposit, and the Security Deposit Laws shall
have no applicability or relevancy thereto, and (c) waive any and all rights,
duties and obligations either party may now or, in the future, will have
relating to or arising from the Security Deposit Laws. Tenant hereby waives the
provisions

 

4

--------------------------------------------------------------------------------

 

 

of Section 1950.7 of the California Civil Code and all
other  provisions  of  applicable  laws,  now  or
hereafter  in  effect,  which  (i)  establish  the  time  frame by which
Landlord must refund a security  deposit under a lease, and/or (ii) provide that
Landlord may claim from the security deposit only those sums
reasonably  necessary  to remedy defaults in the payment of rent, to repair
damage caused by Tenant or to clean the Premises, it being agreed that Landlord
may, in addition, claim those sums specified above in this Section 5 and/or
those sums reasonably necessary to compensate  Landlord  for any loss or damage
caused by Tenant's breach of the Lease,  as amended  hereby,  or the acts  or
omission  of Tenant  or  any of Tenant's Parties, including my damages Landlord
suffers following termination of the Lease. 

 

5.10

Notwithstanding anything to the contrary contained in the Lease, as amended
hereby, in the event that at any time the financial institution which issues
said Letter of Credit is declared insolvent by the FDIC or is closed for any
reason, Tenant must immediately provide a substitute letter of credit that
satisfies the requirements of the Lease hereby from a financial institution
acceptable to Landlord, in Landlord's sole discretion.

6.

Tenant's Proportionate Share.   For the period commencing with the Substitution
Effective Date and ending on the Extended Termination Date, Tenant's
Proportionate Share for the Substitution Space is 17.31%.

7.

Additional Rent.  For the period commencing with the Substitution Effective Date
and ending on the Extended Termination Date, Tenant shall pay all additional
rent payable under the Lease, including Tenant's  Proportionate Share
of  Operating Costs, Taxes and  Insurance Costs  applicable to  the Substitution
Space in accordance with the terms of the Lease; provided, however, during such
period, the Base Year for the computation of Tenant's Proportionate Share of
Operating Costs, Taxes and Insurance Costs applicable to the Substitution Space
is 2016.

8.

Parking Allocation.  As of the Substitution Effective Date, Tenant's Parking
Allocation set forth in Section 1.17 of the Original Lease, as amended by
Section 8 of the First Amendment, shall be ninety-seven (97) parking spaces.

9.

Improvements to Substitution  Space.

 

9.1

Condition of Substitution Space.  Tenant has inspected the Substitution Space
and agrees to accept the  same  “as   is” without any  agreements,
representations,  understandings or obligations on the part of Landlord to
perform any alterations, repairs  or improvements,
except  as  may  be  expressly  provided  otherwise  in  this  Amendment.  Tenant
hereby acknowledges and agrees that Landlord has fulfilled all of its
obligations pursuant to Exhibit C of the Original Lease, Section 7 of the First
Amendment and Exhibit B to the First Amendment.

 

9.2

Responsibility for Improvements to Substitution Space.  Tenant may perform
improvements to the Substitution Space in accordance with the terms of Exhibit B
attached hereto (the “Tenant Alterations”), and Tenant shall be entitled to an
improvement allowance in connection with such work as more fully described in
Exhibit B.

10.

Early Access to Substitution Space.  Subject to the terms of this Section 10 and
provided that this Amendment has been fully executed by all parties and Tenant
has delivered all Prepaid Rent, the Letter of Credit, and insurance certificates
required hereunder, Landlord grants Tenant the right to enter the Substitution
Space, at Tenant's sole risk, upon the Substitution Space Delivery Date, solely
for the purpose of installing telecommunications and data cabling, equipment,
furnishings and other personalty and for performing the Tenant Alterations.  
Such possession  prior  to the Substitution Effective Date shall be subject to
all of the terms and conditions of the Lease, as amended hereby, except that
Tenant shall not be required to pay Minimum Monthly Rent with respect to the
period of time prior to the Substitution Effective Date during which Tenant
occupies the Substitution Space solely for such purposes. However, Tenant shall
be liable for any utilities or special services provided to Tenant with respect
to the Substitution Space during such period.  Notwithstanding the foregoing, if
Tenant takes possession of the Substitution Space before the Substitution
Effective Date for any purpose other than as expressly provided in this Section,
such possession shall be subject to the terms and conditions of the Lease, as
amended hereby, and Tenant shall pay Minimum Monthly Rent and any other charges
payable hereunder with respect to the Substitution Space to Landlord for each
day of possession before the Substitution Effective Date.

11.

Holding  Over.  If Tenant continues to occupy the Original Leased Premises after
the Original

Leased Premises Vacation Date, occupancy of the Original Leased Premises
subsequent to the

Original Leased Premises Vacation Date shall be that of a tenancy at sufferance
and in no event for month-to-month or year-to-year, but Tenant shall, throughout
the entire holdover period, be subject to all the terms and provisions of the
Lease and shall pay for its use and occupancy an amount (on a per month basis
without reduction for any partial months during any such holdover) equal to
twice the sum of the Minimum Monthly Rent and Tenant's Proportionate Share of
Operating Costs, Taxes and Insurance Costs due for the period immediately
preceding such holding over, provided that in no event shall

 

5

--------------------------------------------------------------------------------

 

Minimum Monthly Rent and Tenant's Proportionate Share of Operating Costs, Taxes
and Insurance Costs during the holdover period be less than the fair market
rental for the Original Leased Premises.  No holding over by Tenant in the
Original Leased Premises or payments of money by Tenant to Landlord after the
Original Leased Premises Vacation Date shall be construed to prevent Landlord
from recovery of immediate possession of the Original Leased Premises by summary
proceedings or otherwise. In addition to the obligation to pay the amounts set
forth above during any such holdover period, Tenant also shall be liable to
Landlord for all damage, including any consequential damage, which Landlord may
suffer by reason of  any holding over  by Tenant in the Original Leased
Premises, and  Tenant shall indemnify Landlord against any and all claims made
by any other tenant or prospective tenant against Landlord for delay by Landlord
in delivering possession of the Original Leased Premises to such other tenant or
prospective tenant.

12.

Temporary Space.

 

12.1

Tenant shall have the option to lease as temporary space certain premises
containing approximately 7,017 rentable square feet described as Suite 100 and
located on the first (1st) floor of the Building (the “Temporary Space”) for a
term (the “Temporary Space Term”) commencing on the Substitution Space Delivery
Date and continuing though and including the Substitution Effective Date (such
date being referred to herein as the “Temporary Space Expiration Date”).  If
Tenant elects to lease the Temporary Space, Tenant must provide Landlord notice
of its election (the “Temporary Space Notice”) on or before September 30, 2015.

 

12.2

During the period of Tenant's use of the Temporary Space, Tenant shall pay
Minimum Monthly Rent for the Temporary Space in an amount equal to $21,051.00
per month. During the period of Tenant's use of the Temporary Space, Tenant
shall not be required to pay: (i) Tenant's Proportionate Share of Operating
Costs, Taxes and Insurance Costs as all are related to the Temporary Space (but
in any event Tenant shall be responsible for all other rents due hereunder).  
Further, Tenant shall not be entitled to receive any allowances, abatement or
other financial concession granted with respect to the Original Leased Premises
or Substitution Space as to the Temporary Space.   However, except as otherwise
provided herein, the Temporary Space shall be subject to  all of the terms and
conditions of the Lease,  including, without limitation, the  insurance
and  indemnity provisions hereof.

 

12.3

Tenant has inspected the Temporary Space and agrees to accept the same “as-is”
without any agreements, representations, understandings or obligations on the
part of Landlord to perform any alterations, repairs or improvements.  Tenant
shall vacate the Temporary Space on or prior to the Temporary Space Expiration
Date and deliver up the Temporary Space to Landlord in as good condition as the
Temporary Space was delivered to Tenant, ordinary wear and tear
excepted.  Tenant shall have no right to hold over or otherwise occupy the
Temporary Space at any time following the expiration or earlier termination of
the Temporary Space Term and in the event of any such holdover, Landlord shall
immediately be entitled to institute dispossessory  proceedings to
recover  possession of the Temporary  Space, without first providing notice
thereof to Tenant.   In the event of holding  over by Tenant  after
expiration  or termination  of the Temporary  Space Term without the written
authorization  of Landlord,  Section 33.2 of the Original Lease shall apply  and
the Minimum  Monthly  Rent  rate applicable  to  determine the  holdover  rate
shall be the rate then in effect for the Premises.   During  any such  holdover,
Tenant's occupancy of the Temporary Space shall be deemed that of a tenant at
sufferance, and in no event, during  the Temporary  Space Term or during  any
holdover  by Tenant,  shall Tenant  be determined  to  be a
tenant-at-will  under  applicable  law.    While  Tenant  is
occupying  the  Temporary  Space,  Landlord  or  Landlord's  authorized  agents  shall  be
entitled to enter the Temporary Space pursuant to the terms and conditions
contained in Section 22.1 of the Original Lease; provided, however, that (i)
Landlord may, subject to Section 22.1 of the Original Lease, display the
Temporary Space to prospective tenants
during  regular  business  hours,  and  (ii)  Landlord's  
restoration  obligations  following damage caused by a casualty as described in
Article 19 of the Original Lease shall in no event apply to any Temporary Space.

 

12.4

If Tenant timely elects to lease the Temporary Space, Tenant shall, at
Landlord's request, execute and deliver a memorandum agreement setting forth the
actual Temporary Space Effective Date and other appropriate terms.

13.

Other Pertinent Provisions.   Landlord and Tenant agree that, effective as of
the date of this Amendment (unless different effective date(s) is/are
specifically referenced in this Section), the Lease shall be amended in the
following additional respects:

 

13.1

Landlord's Address.  Landlord's Notice Address set forth in Section 1.2 of the
Original Lease, is hereby deleted in its entirety and is replaced with the
following:

“PR 701 Gateway, LLC

c/o Jones Lang LaSalle

One Front Street

San Francisco, California 94111

 

6

--------------------------------------------------------------------------------

 

Attention: Todd Robinette, Regional Manager

Telephone No.: (415) 395-4987

Email:

and:

PR 701 Gateway, LLC

c/o Jones Lang LaSalle

200 E. Randolph Drive

Chicago, Illinois

Attention: General Counsel - Americas

Telecopy No.: (312) 228-2276

With a copy to:

PR 701 Gateway, LLC

c/o Prudential Real Estate Investors

Four Embarcadero Center, 27th Floor

San Francisco, California 94111

Attention:  Kristin Paul, Vice President

Telephone: (415) 291-5087

Email:  kristin.paul@prudential.com

and a copy to:

PR 701 Gateway, LLC

c/o Prudential Real Estate Investors

7 Giralda Farms

Madison, New Jersey 07940

Attn:  Frances Felice, Esq.

Telephone: (973) 683-1714

Email: frances.felice@prudential.com”

 

13.2

Landlord's Address for Payment of Rent.  Notwithstanding anything to the
contrary contained in Section 5.1 of the Original Lease, all rent due under the
Lease shall be made payable by Tenant to Landlord at the following address:

If paying by check:

JP Morgan Chase

2710 Media Center Drive, Building #6

Suite 120

Los Angeles, California 90065

Lockbox No. ******

If paying by wire/ACH:

Controlled Disbursement Routing No.: *********

ABA for Wire: *********

ABA for ACH: *********

Deposit Routing:   *********

 

13.3

Directory and Premises  Signage.  Landlord shall provide Tenant with Building
standard directory signage on the Building's main lobby directory and a Building
standard  tenant identification sign at the entry of the Substitution
Space.  Such signage (and any replacement or modification thereof) shall consist
of Building standard materials and shall comply with Landlord's then current
Building specifications.  Any required maintenance, repair or changes  (which
changes shall  be subject to Landlord's  prior  written approval) to  such
signage shall be performed by Landlord at Tenant's sole cost and expense, which
costs shall paid to Landlord within five (5) days of Landlord's demand.  At
Landlord's option, upon the expiration or earlier termination of the Lease,
Tenant shall, at Tenant's sole cost and expense, remove any such signage and
repair any damage to the Building caused by such signage

13.4Building Signage.

 

13.4.1

Effective as of the Substitution  Effective Date, Tenant shall  be entitled  to
one tenant identification sign to be located on the top of the Building (the
“Building  Signage”).  The exact location  of the Building  Signage  shall  be
subject to  all applicable federal, state and city laws, codes,
ordinances,  rules  and regulations (collectively, “Regulations”) and Landlord's
prior written approval.  The Building Signage

 

7

--------------------------------------------------------------------------------

 

 

shall not be illuminated.  Such right to the Building Signage is subject to the
following terms and conditions:  (a) Tenant shall submit plans and drawings for
the Building  Signage  to Landlord  and to the  City of South  San Francisco and
to any other public authorities having jurisdiction and shall obtain written
approval from Landlord  and each such jurisdiction  prior to installation,
and  shall  fully  comply  with  all  applicable  Regulations;  (b)  Tenant  shall,  at
Tenant's  
sole  cost  and  expense,  design,  construct  and  install  the  Building
Signage; (c) the size, color and design of the Building Signage shall be subject
to Landlord's  prior written  approval;  and (d) Tenant  shall  maintain the
Building Signage  in good condition  and repair, and all costs of
maintenance  and repair shall  be  borne   by  Tenant.  Maintenance shall
include, without limitation, cleaning.  Notwithstanding the foregoing, Tenant
shall not be liable for any fee in connection with Tenant's right to display the
Building Signage in accordance with the Lease.   At Landlord's option, Tenant's
right to the Building Signage may be revoked and terminated upon occurrence of
any of the following events:  (i) Tenant shall be in default under the Lease
beyond any applicable cure period;
(ii)  Tenant  occupies  less  than  a  full  floor  within  the  Building,  (iii)  Tenant
subleases more than 8,000 rentable square feet of the Substitution Space; or
(iii) the Lease shall terminate or otherwise no longer be in effect. 

 

13.4.2

Upon the expiration or earlier termination of the Lease or at such other time
that Tenant's  signage  rights  are terminated  pursuant to the terms  hereof,
if  Tenant·  fails to remove the Building Signage and repair the Building in
accordance with the terms of the Lease, Landlord shall cause the Building
Signage to be removed from the Building and the Building to be repaired and
restored to the condition which  existed  prior  to  the  installation  of the
Building  Signage  (including,  if necessary, the replacement of any precast
concrete panels), all at the sole cost and expense of Tenant and otherwise in
accordance with the Lease, without further notice from
Landlord.  Notwithstanding anything to the contrary contained in the Lease,
Tenant shall pay all costs and expenses for such removal and restoration within
five (5) business days following delivery of an invoice therefor.  The rights
provided in this Section 13.3 shall be non-transferable unless otherwise agreed
by Landlord in writing in its sole discretion.

 

13.5

Option to Extend.  The Option to Extend described in Exhibit “F” to the Original
Lease shall be in effect during the Extended Term; provided, however, (i) all
references in Exhibit “F” to “Term” are hereby amended to be “Extended Term”,
and (ii) the first sentence of Section 2 of “Exhibit F” is amended so that
Tenant must give Landlord the Extension Option Notice at least three hundred
sixty five (365) days, but not more than four hundred fifty (450) days, prior to
the expiration of the Extended Term.

 

13.6

Tenant's Insurance. Tenant's insurance required under the Lease, as amended
hereby, shall include the Substitution Space. Tenant shall provide Landlord with
a certificate of insurance evidencing Tenant's insurance upon delivery of this
Amendment, executed by Tenant to Landlord, and thereafter as necessary to assure
that Landlord always has current certificates evidencing Tenant's insurance.

 

13.7

24/7 Access.  Tenant shall have access to the Building and the Premises for
Tenant and its employees 24 hours per day/7 days per week, subject to the terms
of the Lease and
such  security  or  monitoring  systems  as  Landlord  may  reasonably  impose,  including,
without limitation, sign-in  procedures and/or presentation  of
identification  cards to the extent applicable.

14.

Miscellaneous.

 

14.1

This Amendment, including Exhibit A (Outline and Location of Substitution
Space), Exhibit B (Tenant Alterations) and Exhibit C (Substitution Effective
Date Memorandum) attached hereto, sets forth the entire agreement between the
parties with respect to the matters set forth herein. There have been no
additional oral or written representations or agreements.
Under  no  circumstances shall Tenant  be  entitled to  any  rent  abatement,
improvement allowance, leasehold improvements, or other work to the Premises, or
any similar economic incentives that may have been provided Tenant in connection
with entering into the Lease, unless specifically set forth in this Amendment.

 

14.2

Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect. In the case of
any inconsistency between the provisions of the Lease and this Amendment, the
provisions of this Amendment shall govern and control.   The capitalized terms
used in this Amendment shall have the same definitions as set forth in the Lease
to the extent that such capitalized terms are defined therein and not redefined
in this Amendment.

 

14.3

Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant.  Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
the same to Tenant.

 

8

--------------------------------------------------------------------------------

 

 

14.4

Tenant hereby represents to Landlord that it has not dealt with any broker in
connection with this Amendment other than L.A. Realty Partners.  Tenant agrees
to indemnify and hold Landlord its members, principals, beneficiaries, partners,
officers, directors, employees, mortgagee(s) and agents, and the respective
principals and members of any such agents harmless from all claims of any other
brokers claiming to have represented Tenant in connection with this Amendment. 

 

14.5

Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.

 

14.6

Tenant hereby represents, warrants and covenants to Landlord that, as of the
date hereof and throughout the Term, it is not (i) an “employee benefit plan” as
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), that is subject to Title I of ERISA, (ii) a “plan” as
defined in Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended
(the “Code”), that is subject to Section 4975 of the Code, or (iii) an entity
deemed to hold “plan assets” of any such employee benefit plan or plan. In
addition, Tenant represents, warrants and covenants to Landlord that it is not a
“governmental  plan” as defined in Section 3(32) of ERISA and is not subject to
State  statutes   regulating   investments  of  and  fiduciary  obligations  
with  respect  to government  plans  which  would  be violated  by
the  transactions  contemplated  by  the Lease, as amended hereby.

 

14.7

Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.  Tenant represents and warrants that Tenant is
not, and shall not during the Term, as the same may be extended, become, a
person or entity with whom Landlord is restricted from doing business under the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, H. R. 3162, Public Law 107-56
(commonly known as the “USA  Patriot  Act”)  and Executive Order Number 13224 on
Terrorism  Financing, effective September 24, 2001 and regulations promulgated
pursuant thereto (collectively, “Anti-Terrorism   Laws”),  including without
limitation persons and entities named on the Office of Foreign Asset Control
Specially Designated Nationals and Blocked Persons List (collectively,
“Prohibited Persons”).  Tenant is not currently engaged in any transactions or
dealings, or otherwise associated with, any Prohibited Persons in connection
with the use or occupancy of the Premises or Building. Tenant will not, during
the Term of the Lease, as the same may be extended, engage in any transactions
or dealings, or  be otherwise associated with, any  Prohibited Persons  in
connection with  the  use or occupancy of the Premises or Building. If at any
time after the date hereof Tenant becomes a Prohibited Person, then Tenant shall
notify Landlord within five (5) business days after becoming aware of such
designation.  If Tenant breaches any representation or covenant set forth in
this Section, or Tenant hereafter becomes a Prohibited Person, then in any such
event, same shall constitute a default under the Lease, entitling Landlord to
any and all remedies under the Lease or at law or in equity (including the right
to terminate the Lease without affording Tenant any notice or cure period that
may be provided in the Lease).

 

14.8

Pursuant to California Civil Code Section 1938, Landlord hereby notifies Tenant
that as of the date of this Amendment, the Premises have not undergone
inspection by a “Certified Access Specialist” to determine whether the Premises
meet all applicable construction-related accessibility standards under
California Civil Code Section 55.53.  To allow for compliance with building
performance benchmarking and disclosure regulations, and to facilitate
implementation of sustainable improvements to the Building, Tenant shall: (a)
retain copies of its “utility data”, which includes, but is not limited to,
Tenant's utility bills and invoices pertaining to Tenant's energy, water, and
trash usage at the Building during the Term (as the same may be further
extended), and (b) upon request, provide Landlord with copies of such “utility
data”.  Tenant further agrees, upon Landlord's request, to execute utility
release forms provided by the applicable utility or municipality to expedite the
data collection process.

 

14.9

Redress for any claim against Landlord under the Lease and this Amendment shall
be limited to and enforceable  only against and to the extent of
Landlord's  interest  in the Building.  The obligations of Landlord under the
Lease are not intended to and shall not be personally binding on, nor shall any
resort be had to the private properties of, any of its trustees or board of
directors and officers, as the case may be, its investment manager, the general
partners thereof, or any beneficiaries, stockholders, employees, or agents of
Landlord or the investment manager, and in no case shall Landlord be liable to
Tenant hereunder for  any lost profits, damage to business, or any  form of
special,  indirect or consequential damage.

 

9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have entered into and executed this
Amendment as of the date first written above.

 

LANDLORD:

 

TENANT:

 

 

 

PR 701 GATEWAY, LLC,

a Delaware limited liability company

 

PUMA BIOTECHNOLOGY, INC.,

a Delaware corporation

 

 

 

By:

 

PRISA  LHC, LLC,

a Delaware limited  liability company

 

 

 

 

Its:

 

Sole Member

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Kristin Paul

 

By:

 

/s/ Charles R. Eyler

Name:

 

Kristin Paul

 

Name:

 

Charles R. Eyler

Title:

 

Vice President

 

Title:

 

SVP Finance

Date:

 

31 July, 2015

 

Date:

 

28 July, 2015

 

 

 

 

10

--------------------------------------------------------------------------------

 

EXHIBIT A - OUTLINE AND LOCATION OF SUBSTITUTION SPACE

attached to and made a part of the Amendment dated as of July 21, 2015,

between PR 701 GATEWAY, LLC, a Delaware limited liability company,

as Landlord and PUMA BIOTECHNOLOGY, INC., a Delaware corporation, as Tenant

Exhibit A is intended only to show the general layout of the Substitution Space
as of the beginning of the Substitution Effective Date.  It does not in any way
supersede any of Landlord's rights set forth in the Lease with respect to
arrangements and/or locations of public parts of the Building and changes in
such arrangements and/or locations.   It is not to be scaled; any measurements
or distances shown should be taken as approximate.

 

[g201511092104049342481.jpg]

 

 

 

 

A-1

--------------------------------------------------------------------------------

 

EXHIBIT B – TENANT ALTERATIONS

attached to and made a part of the Amendment dated as of July 21, 2015, between

PR 701 GATEWAY, LLC, a Delaware limited liability company, as Landlord and

PUMA BIOTECHNOLOGY, INC., a Delaware corporation, as Tenant

1. Tenant,  following  the  delivery  of the Substitution  Space  by
Landlord  and  the  full  and  final execution and delivery of the Amendment to
which this Exhibit  B is attached and all Prepaid Rent, the Letter of Credit and
insurance certificates required under the Amendment, shall have the right to
perform alterations and improvements in the Substitution Space (the “Tenant
Alterations”).  Notwithstanding the foregoing, Tenant  and its contractors shall
not have the right to perform the Tenant Alterations in the Substitution Space
unless and until Tenant has complied with all of the terms and conditions of
Article 12 of  the  Original  Lease,
including,  without  limitation,  approval  by Landlord  of
the  final  plans  for the Tenant  Alterations  and the  contractors  to be
retained  by Tenant  to perform  such Tenant  Alterations. Tenant shall be
responsible for all elements of the design of Tenant's  plans (including,
without limitation, compliance with law, functionality of design, the structural
integrity of the design, the configuration of
the  Substitution  Space  and  the  placement  of  Tenant's  
furniture,  appliances  and  equipment),  and Landlord's   approval of Tenant's
plans shall in no event  relieve Tenant  of the responsibility  for such
design.   In addition to the foregoing, Tenant shall be solely liable for all
costs and expenses associated with or otherwise caused by Tenant's  performance
and installment of the Tenant Alterations (including,
without  limitation,  any  legal  compliance  requirements  arising  outside  of  the  Substitution  Space).
Landlord's   approval  of  the  contractors  to  perform  the
Tenant  Alterations  shall  not  be unreasonably withheld.   The parties agree
that Landlord's  approval  of the general contractor to perform the Tenant
Alterations shall not be considered to be unreasonably withheld if any such
general contractor (a) does not have trade references reasonably acceptable to
Landlord, (b) does not maintain insurance as required pursuant to the terms of
the Lease, (c) does not have the ability to be bonded for the work in an amount
of no  less than  one hundred  fifty  percent  (150%)  of the
total  estimated  cost of the Tenant  Alterations, (d) does not provide current
financial statements reasonably acceptable to Landlord, or (e) is not licensed
as  a contractor  in the state/municipality  in which the Premises  is
located.  Tenant acknowledges the foregoing is not intended to be an exclusive
list of the reasons why Landlord may reasonably withhold its consent to a
general contractor.

2. Provided Tenant is not in default, Landlord agrees to contribute up to
$1,178,800.00 (i.e., $40.00 per rentable square foot of the Substitution Space)
(the “Allowance”) toward the cost of performing the Tenant Alterations in
preparation of Tenant's occupancy of the Substitution Space.   The Allowance may
only be used for the cost of preparing design and construction documents and
mechanical and electrical plans  for  the Tenant  Alterations  and
for  hard  costs  in  connection  with the  Tenant  Alterations.    The
Allowance shall be paid to Tenant  or, at Landlord's  option, to the order of
the general contractor that performed the Tenant Alterations, within thirty (30)
days following receipt by Landlord of (a) receipted bills covering all labor and
materials expended and used in the Tenant Alterations; (b) a sworn contractor's
affidavit from the general contractor and a request to disburse from Tenant
containing an approval by Tenant of the work done; (c) full and final waivers of
lien; (d) as-built plans of the Tenant Alterations; and (e) the
certification  of Tenant  and its  architect that the Tenant Alterations
have  been installed in a good  and workmanlike manner in accordance with the
approved plans, and in accordance with applicable laws, codes and
ordinances.  The Allowance shall be disbursed in the amount reflected on the
receipted bills meeting the requirements above.  Notwithstanding anything herein
to the contrary, Landlord shall not be obligated to disburse any portion of the
Allowance during the continuance of an uncured default under the Lease, and
Landlord's obligation to disburse shall only resume when and if such default is
cured.

3. Notwithstanding anything to the contrary set forth herein, upon completion of
the Tenant Alterations and application  of the Allowance to the costs related
thereto pursuant to this Exhibit B, if any portion of the Allowance is then
remaining (the “Unused Allowance”), Tenant shall be entitled  to apply  up to
$15.00  per rentable square foot of the Substitution Space (that is, up to
$442,050.00) of such Unused Allowance (if any) as follows:  (i) to the cost
of  purchasing  and  installing  Tenant's voice  and  data cabling  and
wiring  at the
Substitution  Space,  (ii)  to  the  cost  of  purchasing  and  installing
Building  Signage, (iii)  the  cost  of purchasing and installing furniture,
fixtures  and equipment (collectively, the “FF&E”), which FF&E shall be
located  at all times at the Substitution Space and for use by Tenant  in the
Substitution Space,  (iv) to the cost  of  moving   from  the  Original  
Leased   Premises   into  the  Substitution Space,   including reprinting
stationary   on  hand  and  moving   Tenant's furniture, equipment  and  other  
personal   property   into  the Substitution Space;  and (v) provided  Tenant
delivers written notice to Landlord  by no later than December
31,  2016,  to  the  next  installment(s) of Minimum  Monthly  Rent  payable  by
Tenant  under  the  Lease,  as amended.   However,  in no
event  shall  Landlord  have  any  obligation  to apply  any portion  of
the  Unused Allowance  to  Minimum   Monthly   Rent   if  Tenant  
does  not  deliver   such   written  notice  to  Landlord by December  31, 2016
and any unused  amount remaining  after such date shall accrue to the sole
benefit of Landlord,  it being understood that Tenant shall not be entitled to
any credit, abatement or other concession in connection therewith.  Tenant shall
be responsible for all applicable state sales or use taxes, if any, payable in
connection with the Tenant Alterations and/or
Allowance.  To  the  extent  any  Unused  Allowance  is applied  to any FF&E,  

 

B-1

--------------------------------------------------------------------------------

 

Landlord  shall  own  all the FF&E  until  the expiration of the
Lease  (provided that Tenant, not  Landlord, shall  be responsible for  all
costs  associated with  such  FF&E,  including, without limitation, the cost  of
insuring  the same,  all maintenance and  repair  costs  and taxes),  at
which  time  the FF&E  shall  become  the  property of Tenant as  if by bill of
sale  hereunder.  Tenant  shall  maintain  and repair  the  FF&E  in
good  and  working  
order  and  shall  insure  the  FF&E  to  the  same  extent  Tenant  is
required  to insure  Tenant's personal  property  pursuant to the terms  of
the  Lease.    In the  event  that  the Lease  is terminated prior to the
Extended Termination Date,  Tenant, at Landlord's election, shall  pay to
Landlord   the  unamortized portion  of
the  costs  of  the  FF&E  (no  later  than  the  termination date  of  the
Lease),  or, at Landlord's election,  the FF&E shall  remain  the property  of
Landlord and Tenant shall  and, in such event, hereby  does, waive all of its
rights thereto.

4. If Tenant  does not submit  a request  for payment  of the entire Allowance
to Landlord  in accordance with the provisions  contained  in this Exhibit  B by
December 31, 2016, any unused  amount shall accrue to the sole benefit of
Landlord, it being understood that Tenant shall not be entitled to any credit,
abatement  or other  concession  in connection  therewith.  Tenant  shall  be
responsible for all applicable  state sales or use taxes,  if any,  payable
in  connection   with  the  Tenant  Alterations  and/or Allowance.  Landlord
shall be entitled to deduct from the Allowance a construction management fee for
Landlord's oversight of the Tenant Alterations in an amount equal to one percent
(1%) of the total cost of the Tenant Alterations.

5. Tenant  agrees to accept  the Substitution Space  in its
“as-is”  condition  and configuration,  it being agreed that Landlord shall not
be required  to perform any work or, except as provided above with respect to
the Allowance,  incur any costs in connection with the construction  or
demolition  of any improvements  in the Substitution  Space.

6. This Exhibit B shall not be deemed applicable  to any additional  space added
to the Premises  at any time  or from time  to time, whether  by
any  options  under the Lease  or otherwise,  or to any portion of the
Original  Leased  Premises  or any  additions  to the Premises  in the event  of
a renewal  or extension  of the
original  Term  of  the  Lease,  whether  by  any  options  under  the  Lease  or  otherwise,  unless  expressly  so
provided in the Lease or any amendment or supplement to the Lease.

 

 

 

 

B-2

--------------------------------------------------------------------------------

 

EXHIBIT C – FORM OF SUBSTITUTION EFFECTIVE DATE MEMORANDUM

attached to and made a part of the Amendment dated as of July 21, 2015,

between PR 701 GATEWAY, LLC, a Delaware limited liability company,

as Landlord  and PUMA BIOTECHNOLOGY, INC., a Delaware corporation, as Tenant

SUBSTITUTION EFFECTIVE DATE MEMORANDUM

THIS MEMORANDUM is made as of                            , by and between PR 701
GATEWAY, LLC, a Delaware limited liability company (“Landlord”), and PUMA
BIOTECHNOLOGY, INC., a Delaware corporation (“Tenant”).

Recitals:

A.

Landlord  (as  successor  in  interest  to  DFW  III  GATEWAY,  
LLC,  a  Delaware  limited  liability company)  and Tenant are parties to that
certain Office Lease  dated May  16, 2012 (the “Original Lease”),
which  Original  Lease has been previously  amended  by that certain
Acknowledgement of Commencement Date dated as of November 12, 2012, that certain
First Amendment to Lease dated as of May 19, 2014, that certain Second Amendment
to Lease dated as of June 10, 2014 and that certain Second  Expansion  
Date  Memorandum   dated  as  of  February  
17,  2015  and  that  certain  Third Amendment  (“Third Amendment”) dated as of
July 21, 2015 (collectively,  the “Lease”).  Pursuant to  the
Lease,  Landlord  leased to
Tenant  space  currently  containing  approximately  16,712  rentable
square  feet (the “Original  Leased  Premises”) described  as Suite Nos.
250  and 275 on the second (2nd)  floor of the building located at 701
Gateway  Boulevard, South San Francisco, California (the “Building”).

B.

Pursuant to  the  Third  Amendment, Landlord  
and  Tenant  agreed  to  relocate  Tenant  from  the
Original  Leased  Premises  to approximately 29,470 rentable  square  feet of
space described  as the entire fifth (5th) floor of the Building (the
“Substitution Space”).

C.

Tenant is in possession of the Substitution Space and the Substitution Effective
Date, as defined in the Amendment, has occurred.

D.

Landlord and Tenant desire to enter into this Memorandum confirming the
Substitution Effective Date and the Extended Termination Date, and other matters
under the Amendment.

NOW, THEREFORE, Landlord and Tenant agree as follows:

 

1.

The actual Substitution Effective Date is ________________.

 

2.

The actual Extended Termination Date is _________________.

 

3.

The schedule of Minimum Monthly  Rent  with respect  to the Substitution Space
set forth in  Section   4  of  the  Third  Amendment
is  deleted  in  its  entirety,   and  the  following is substituted therefor:

[insert rent schedule]

 

4.

Capitalized terms not defined herein shall have the same meaning as set forth in
the Lease.

IN WITNESS WHEREOF, the parties hereto have caused this Memorandum to be
executed as of the date and year first above written.

 

LANDLORD:

 

TENANT:

 

 

 

PR 701 GATEWAY, LLC,

a Delaware limited liability company

 

PUMA BIOTECHNOLOGY, INC.

a Delaware corporation

 

 

 

By:

 

PRISA  LHC, LLC, a Delaware limited  liability company

 

 

 

 

Its:

 

Sole Member

 

 

 

 

 

 

 

 

 

 

 

By:

 

DO NOT SIGN

 

By:

 

DO NOT SIGN

Name:

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Its:

 

 

 

Its:

 

 

 

C-1

--------------------------------------------------------------------------------

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

C-2